Citation Nr: 0730687	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES


1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for fatigue.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to an initial compensable rating for 
hemorrhoids.

5.  Entitlement to an initial compensable rating for 
residuals of a fractured left (nondominant) wrist.

6.  Entitlement to an initial compensable rating for lumbar 
spondylolisthesis and spondylolysis.

7.  Entitlement to an initial compensable rating for right 
trochanteric bursitis.

8.  Entitlement to an initial compensable rating for 
bilateral plantar fasciitis.

9.  Entitlement to an initial rating in excess of 10 percent 
for hypertension. 

10.  Entitlement to an initial compensable rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1983 to April 2004.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision by the Phoenix RO.  In April 2007, a 
Travel Board hearing was held before the undersigned; a 
transcript of this hearing is of record.




FINDINGS OF FACT

1.  At an April 2007 videoconference hearing, prior to the 
promulgation of a decision in the matter, the veteran 
withdrew his appeal seeking service connection for memory 
loss and fatigue, and increased evaluations for hemorrhoids 
and a left wrist disability; there is no question of fact or 
law before the Board in these matters.  

2. Right ear hearing loss was not manifested in the veteran's 
service or in the first postservice year; a right ear hearing 
loss disability is not shown.

3.  The veteran's lumbar spondylolisthesis and spondylolysis 
are manifested by painful motion; limitation of lumbar motion 
is not to a compensable degree.

4.  The veteran's right trochanteric burisitis is manifested 
by pain with use and activities; a compensable degree of 
limitation of motion is not shown.

5.  The veteran's bilateral plantar fasciitis is manifested 
by some functional impairment, painful arches, decreased 
endurance with prolonged standing, and pain with walking or 
standing; moderately severe impairment is not shown.

6.  The veteran's diastolic blood pressure is predominantly 
less than 110, and his systolic blood pressure is 
predominantly less than 200.

7.  The veteran's left ear hearing loss has been manifested 
by Level I hearing acuity during the entire course of the 
appeal.  


CONCLUSIONS OF LAW

1.  The appellant has withdrawn his appeal seeking service 
connection for memory loss; the Board has no further 
jurisdiction in the matter. 38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. § 20.204 
(2007).  

2.  The appellant has withdrawn his appeal seeking service 
connection for fatigue; the Board has no further jurisdiction 
in the matter. 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 
& Supp. 2006); 38 C.F.R. § 20.204 (2007).  

3.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2007).

4.  The appellant has withdrawn his appeal seeking a 
compensable rating for hemorrhoids; the Board has no further 
jurisdiction in the matter. 38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. § 20.204 
(2007).  

5.  The appellant has withdrawn his appeal seeking a 
compensable rating for residuals of a left wrist facture; the 
Board has no further jurisdiction in the matter. 38 U.S.C.A. 
§§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.204 (2007).  

6.  A 10 percent rating is warranted for spondylolisthesis 
and spondylolysis at L5.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59 4.71a, 
Diagnostic Code (Code) 5239.

7.  A 10 percent rating is warranted for right trochanteric 
bursitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59, 4.71a, Codes 5251, 
5252, 5253 (2007).

8.  A 10 percent rating is warranted for bilateral plantar 
fasciitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.7, 4.59, 4.71a, Code 5284 
(2007).

9.  An initial rating greater than 10 percent for 
hypertension is not warranted.  8 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.104, 
Diagnostic Code (Code) 7101 (2007).

10.  An initial compensable rating for left ear hearing loss 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 4.85, Tables VI, VIA, VII, 
Code 6100, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

October 2003 and August 2004 letters (prior to the decision 
on appeal) informed the veteran of the evidence and 
information necessary to substantiate the claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  He was 
advised to submit evidence in his possession.  This appeal 
stems, in part, from the initial rating assigned with the 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess, supra.  Regardless, a December 
2004 letter provided proper notice on the "downstream" 
issue of an increased initial rating and a March 2006 
correspondence provided notice regarding disability ratings 
and effective dates of awards.  See Dingess, supra. 

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran has been examined.  He has not identified any 
pertinent records that are outstanding.  Evidentiary 
development is complete to the extent possible.  VA's duty to 
assist is met.  It is not prejudicial for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).   

II. Withdrawal of Issues 

Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R.  § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

During the April 2007 videoconference hearing, the veteran 
submitted a statement stating that he did not wish to pursue 
a claim seeking service connection for memory loss and 
fatigue, and increased ratings for hemorrhoids and a left 
wrist disability.  Hence, there is no allegation of error of 
fact or law for appellate consideration regarding such 
claims.  Accordingly, the Board does not have jurisdiction to 
consider an appeal in these matters, and the appeal in these 
matters must be dismissed.   

III. Service Connection

Factual Background

The veteran's service medical records contain numerous 
audiometry reports.  October 1982 audiometry revealed pure 
tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT






July 1984 audiometry (which was stamped invalid) revealed 
pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT






February 1986 audiometry revealed pure tone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT






May 1987 audiometry revealed pure tone thresholds, in 
decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
5
LEFT






August 1988 audiometry revealed pure tone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT






October 1991 audiometry revealed pure tone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT






October 1992 audiometry revealed pure tone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
0
LEFT






September 1995 audiometry revealed pure tone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT






October 1996 audiometry revealed pure tone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT






September 1998 audiometry revealed pure tone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT






In February 2000, three audiometry tests were performed.  A 
notation indicated that the veteran was routinely exposed to 
noise.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
5
15
LEFT









HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
5
10
LEFT









HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
5
10
LEFT






March 2001 audiometry revealed pure tone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
5
15
LEFT






February 2002 audiometry revealed pure tone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
5
10
LEFT






February 2003 audiometry revealed pure tone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
-10
5
15
LEFT






In March 2000 and March 2001, the veteran had two private 
audiological evaluations while he was still in service.  
Although neither audiometry was interpreted, the reports did 
indicate that the average pure tone thresholds in the right 
ear were 2 and 5, respectively.

On March 2003 VA audiological evaluation, the examiner noted 
that the veteran had normal right ear hearing on October 
1982, February 1986, February 2000, and February 2002 
audiometry.  The veteran reported service exposure to turbine 
engines from aircraft and the flight line, and power unit 
noise.  

Audiometry revealed that puretone thresholds, in decibels, 
were:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT






Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The average puretone threshold was 
6 decibels in the right ear.  The audiologist commented that 
these findings revealed normal right ear hearing.  

On January 2007 VA audiological evaluation, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
10
LEFT






Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The average puretone threshold was 
6 decibels in the right ear.  The diagnosis was that the 
veteran's right ear hearing was within normal limits.

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

If certain chronic diseases (as pertinent here sensorineural 
hearing loss as an organic disease of the nervous system) are 
manifested to a compensable degree in the first year 
following the veteran's discharge from active duty, they may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).   

Despite having multiple audiometric examinations, none of 
them have shown that the veteran has ever had a hearing loss 
disability in right ear, as defined by regulation.  
Furthermore, diagnoses have only shown normal hearing in the 
right ear.  In the absence of proof of a present disability 
there can be no valid claim for service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the 
claim for service connection must be denied.

IV. Increased Rating Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155.  
In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
("staged") ratings may be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Staged ratings have not been assigned in 
this case and are not indicated.  With the exception of left 
ear hearing loss, all of the disabilities for which increased 
rating are sought have very limited evidence.  The only 
postservice medical evidence consists of a January 2007 VA 
examination report. Although the veteran underwent two VA 
audiological examinations, the findings, while slightly 
different, do not differ from each other to the extent that 
staged ratings are warranted.

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When there is an approximate balance of the positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

a. Lumbar Spine

Service connection for lumbar spondylolisthesis and 
spondylolysis (arthritis) was established based on diagnoses 
and treatment for such in service and rated under Code 5239 
(spondylolistehsis or segmental instability).  Disabilities 
under this code are essentially rated based on limitation of 
motion.

Under Code 5003, degenerative arthritis is also rated based 
on limitation of motion under the diagnostic codes applicable 
to the affected body part.  38 C.F.R. § 4.71a.  If limitation 
of motion is present, but noncompensable, a rating of 10 
percent is for application for each major joint.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Under the General Rating Formula for rating disabilities of 
the spine, a 10 percent rating is warranted when forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but no greater than 85 degrees; a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but no greater than 60 degrees; a 40 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine, a 50 
percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

On January 2007 VA examination, the veteran complained of low 
back pain without radiation to his legs.  His lumbar range of 
motion was grossly within normal limits with flexion to 90 
degrees, extension to 30 degrees, bilateral lateral flexion 
to 30 degrees, and bilateral lateral rotation to 45 degrees.  
The examiner did not observe any pain during range of motion 
studies.  There was no additional limitation following 
repetitive motion or due to fatigue, weakness, 
incoordination, or pain. 

At the April 2007 Travel Board hearing, the veteran testified 
that he had a lot of back pain at night when he was trying to 
sleep.  He also could not do any heavy lifting and had 
increased pain by the end of the day due to standing all day 
at work [page 3].  He had to take breaks every 20 to 30 
minutes due to pain [page 5].

The evidence of record does not show that limitation of 
lumbar motion has been to a compensable degree. Although no 
pain was observed during the VA examination, the veteran 
offered credible testimony of such during his Travel Board 
hearing.  He is competent to describe his symptoms.  See 
Espiritu, supra.  

In accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
and resolving all reasonable doubt in the veteran's favor, a 
10 percent rating the veteran's lumbar spondylolisthesis and 
spondylolysis is warranted.  As the only postservice medical 
evidence consists of the January 2007 VA examination, the 10 
percent rating applies to the entire appeal period.  A rating 
in excess of 10 percent is not warranted at any point 
pertinent to the appeal because forward flexion of the 
veteran's lumbar spine is greater than 60 degrees.

b. Right Hip

Service connection for right trochanteric bursitis was 
granted based on evidence of a diagnosis and treatment in 
service.  

On January 2007 VA examination, the veteran complained of 
chronic pain which was treated with NSAIDS.  He received 
episodic steroid injections (six times) with temporary 
improvement.  He reported that he had decreased endurance for 
prolonged weight bearing.  The veteran related that his right 
hip disability severely impacted exercise, sports, and 
recreational activities; and it only moderately affected his 
ability to do chores around the house.  The examiner observed 
that the veteran walked with a limp, favoring his right hip.  
Active range of hip motion was abduction to 45 degrees, 
adduction to 25 degrees, flexion to 125 degrees, extension to 
30 degrees, internal rotation to 40 degrees, and external 
rotation to 60 degrees.  Pain was not observed during range 
of motion studies and there was no additional limitation 
following repetitive motion.  There was also no additional 
loss due to fatigue, weakness, incorrdination, or increased 
pain.  There was tenderness to palpation noted on the lateral 
hip at site of bursa.  

At an April 2007 Travel Board hearing, the veteran testified 
that he had right hip pain at night [page 3].  The pain 
radiated down his right leg and across his right buttocks 
[page 4].

Limitation of hip motion is rated under Codes 5251, 5252, and 
5253 (and 5250 if there is ankylosis; however, it is not 
shown here).  Under Code 5251 (for limitation of thigh 
extension), a maximum 10 percent rating is warranted where 
extension is limited to 5 degrees.  Under Code 5252 (for 
limitation of flexion), a 10 percent rating is warranted 
where limitation is to 45 degrees; a 20 percent rating is 
warranted where the limitation is to 30 degrees, a 30 percent 
rating is warranted where the limitation is to 20 degrees; 
and a 40 percent rating is warranted where the limitation is 
to 10 degrees.  Under Code 5253, a 10 percent rating is 
warranted when there is limitation of rotation of the thigh, 
cannot toe-out more than 15 degrees in the affected leg, or 
where there is limitation of abduction to the point that the 
legs cannot be crossed.  A 20 percent evaluation is warranted 
where there is limitation of abduction, motion lost beyond 10 
degrees.  38 C.F.R. § 4.71a.  

While the veteran's right hip disability does not meet the 
minimum requirements for a compensable rating based on range 
of motion alone, the record does reflect, based on his 
statements and the VA examiner's observation of a limp, that 
he does experience right hip pain on use and with activity.  
Consequently, a 10 percent rating is warranted.  A rating in 
excess of 10 percent is not warranted because, as noted, 
there is no objective evidence that the veteran's right hip 
demonstrates a loss of motion to commensurate with a 
compensable rating.

c. Bilateral Feet

Service connection for bilateral plantar fasciitis was 
granted based on evidence of a diagnosis and treatment in 
service.

On January 2007 VA examination, the veteran complained of 
episodic pain in both feet after prolonged weight bearing.  
He had mild functional limitations on standing/walking.  He 
did not use corrective devices and was not receiving 
treatment.  Examination of the feet was normal.  There was no 
evidence of calluses, skin breakdown, or abnormal shoe wear 
pattern.  The arch characteristics were normal.  Alignment of 
the Achilles tendon was midline with weight bearing and non-
weight bearing.  There was no plantar tenderness or pain with 
manipulation.  There was no edema, weakness, instability, or 
foot deformity.  There was no painful motion or additional 
limitation with repetitive motion.  There was no additional 
loss due to fatigue, weakness, incoordination, or increased 
pain, but there was decreased endurance for prolonged weight 
bearing.

At the April 2007 Travel Board hearing, the veteran testified 
that he had painful arches toward the back of his heel.  He 
stated that he used extra padding inside his shoes and also 
tried to stay off of his feet [page 5].  The veteran 
testified that he had pain with walking and when he stood in 
one place.  He reported that his feet hurt more at night and 
that he tried narcotics but they just caused more pain [page 
6].

Under Code 5284, a 10 percent rating is assigned for moderate 
foot injuries, a 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries.

The Board has considered evidence that the veteran had some 
functional impairment in his feet, bilateral arch pain, 
decreased endurance with weight bearing, and pain with 
walking or standing.  Resolving all reasonable doubt in his 
favor, the veteran's bilateral foot disability warrants a 10 
percent rating.  A rating in excess of 10 percent is not 
warranted because his bilateral plantar fasciitis did not 
have any significant effect on his occupation and there were 
no objective findings consistent with moderately severe 
impairment.

d. Hypertension

Service connection for hypertension was granted based on 
evidence of a diagnosis and treatment in service.

On January 2007 VA examination, the veteran denied chest pain 
or discomfort, palpitations, and dizziness.  He reported that 
he was not on any medication.  He related that he lost 30 
pound and felt much better.  There were no complications of 
CAD, hypertensive heart disease, CHF, CBA, PVD, or 
hypertensive retinopathy.  Blood pressure readings were 
110/80, 130/80, and 118/80.  The examiner's impression was 
that the veteran's hypertension had resolved with the 30 
pound weight loss.

At an April 2007 Travel Board hearing, the veteran stated 
that he did not take any medication for his hypertension 
[page 5].  

Hypertension is rated under 38 C.F.R. § 4.104, Code 7101 for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Code 7101 provides a 10 percent 
rating for diastolic pressure predominately 100 or more, or 
systolic pressure predominantly 160 or more, or where 
continuous medication is required for control of hypertension 
in an individual with a history of diastolic pressure 
predominantly 100 or more.  A 20 percent rating is provided 
for diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  A 40 percent rating is 
provided for diastolic pressure predominantly 120 or more; 
and a 60 percent rating is provided for diastolic pressure 
predominantly 130 or more.

Here, the criteria for a rating of 20 percent or more have 
not been met.  In this regard, none of the veteran's 
postservice blood pressure readings show diastolic pressure 
of 110 or more or of systolic pressure of 200 or more.  In 
fact, the VA examiner indicated that the veteran's 
hypertension had resolved with his 30 pound weight loss.  In 
light of the foregoing, a preponderance of the evidence is 
against a finding that a rating in excess of 10 percent is 
warranted.

e. Left Ear

On March 2003 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
20
15
15
35
45

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  

On January 2007 VA audiological evaluation, audiometry 
revealed that puretone thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
10
10
15
45
50

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  

Hearing impairment is rated under 38 C.F.R. §§ 4.85, 4.86.  
Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) that includes puretone thresholds 
and speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Table VII is used to determine the rating assigned 
by combining the Roman numeral designations for hearing 
impairment of each ear.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  § 4.85(f).

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  See 38 C.F.R. § 4.85, 
Table VIA.  One exceptional pattern of hearing impairment 
occurs when the puretone thresholds in each of the four 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 Hertz is 30 decibels or less, and the 
threshold at 2000 Hertz is 70 decibels or more. See 38 C.F.R. 
§ 4.86(a)(b).  Here, throughout the appeal period, no 
audiometry has shown an exceptional pattern of hearing in the 
left ear that would warrant rating the disability under the 
alternate criteria in Table VIA.

All official VA audiometric studies of record produced 
findings of hearing acuity that warrants only a 
noncompensable rating.  Findings on March 2003 and January 
2007 examinations established that (see Table VI) the veteran 
had Level I hearing acuity in the left ear.  Under Table VII, 
when there is Level I hearing acuity in each ear, a 0 percent 
rating is to be assigned.  During the April 2007 Travel Board 
hearing, the veteran's representative indicated that the 
veteran would see a private doctor regarding his hearing loss 
[page 2].  However, no additional records have been submitted 
to show compensable left ear hearing loss.  Accordingly, the 
Board finds that the veteran's left ear hearing loss has not 
warranted a compensable rating at any time during the course 
of the appeal.  See Lendenmann, supra.


ORDER

The appeal seeking service connection for memory loss is 
dismissed.  

The appeal seeking service connection for fatigue is 
dismissed.

Service connection for right ear hearing loss is denied.

The appeal seeking an initial compensable rating for 
hemorrhoids is dismissed.

The appeal seeking an initial compensable rating for 
residuals of a right wrist fracture is dismissed.

Entitlement to a 10 percent initial rating for lumbar 
spondylolisthesis and spondylolysis is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

Entitlement to a 10 percent initial rating for right 
trochanteric bursitis is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a 10 percent initial rating for bilateral 
plantar fasciitis is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


